Title: From George Washington to John Jay, 1 March 1779
From: Washington, George
To: Jay, John


Sir.
Head Quarters Middlebrook 1st March 1779.

I have the honor herewith to transmit you, copy of a letter from General Maxwell, containing such particulars of information, as he omitted in his last, respecting the attempt of the enemy on the post at Elizabeth Town.
I also inclose your Excellency a New-York paper of the 24th Ultimo. I am sir Your Excellency’s most obt and humble servt
Geo: Washington
